UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     HEATHER A. MELTON,                              DOCKET NUMBERS
                  Appellant,                         CH-0752-09-0448-X-1
                                                     CH-0752-09-0448-C-1
                  v.

     DEPARTMENT OF THE ARMY,
                 Agency.                             DATE: January 21, 2016




             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Heather A. Melton, Clarksville, Tennessee, pro se.

           Katherine E. Griffis and Patrick Sweeney, Fort Campbell, Kentucky, for
             the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         This case is before the Board on the appellant’s petition to enforce the
     settlement agreement that resolved her appeal from an indefinite suspension. On
     June 18, 2015, the Board ordered the agency to submit evidence that it properly
     canceled the appellant’s health insurance premium debt and reimbursed her for

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     any wage garnishments it collected after August 5, 2010.               See Melton v.
     Department of the Army, MSPB Docket No. CH-0752-09-0448-C-1, Order,
     (June 18, 2015); Compliance Referral File (CRF), Tab 1 at ¶ 8.
¶2         The agency has responded with evidence that it canceled the appellant’s
     remaining debt of $2,929.29. CRF, Tab 14 at 5 (letter from the agency to the
     appellant), 6 (“master record” indicating that remaining debt has been canceled).
     In addition, the agency has shown that it reimbursed the appellant for wage
     garnishments in the amount of $2,998.72.         CRF, Tab 21 at 5.      The appellant
     initially stated that she had not received the reimbursement money and indicated
     that she would “refuse it if it ever arrives.” CRF, Tab 19 at 3. Subsequently,
     however, she produced a photocopy of a check from the United States Treasury
     made out to her in the amount of $2,998.72. CRF, Tab 22 at 19. In addition, the
     appellant asserts that “there is over $5,000 that was taken from me illegally and
     without notice due to their spreadsheets and made up letters.” CRF, Tab 15 at 4.
     She has not, however, shown any error in the agency’s accounting. See Kramer v.
     Department of the Navy, 46 M.S.P.R. 187, 190 (1990) (finding that, under settled
     contract law, the party alleging breach of a settlement agreement has the burden
     of proving such breach). 2
¶3         Accordingly, for the reasons discussed above, we find the agency in
     compliance and DISMISS the petition for enforcement. This is the final decision
     of the Merit Systems Protection Board in this compliance proceeding. Title 5 of
     the   Code     of    Federal    Regulations,     section 1201.183(c)(1)      (5 C.F.R.
     § 1201.183(c)(1)).




     2
       The appellant raises various issues in her pleadings that are unrelated to compliance
     issues that are before the Board. These proceedings are limited to the enforcement of
     the terms of the settlement agreement that was entered into the record. See 5 C.F.R.
     §§ 1201.181(a), 1201.182(a) (2015).
                                                                                  3

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the U.S.
Court of Appeals for the Federal Circuit. You must submit your request to the
court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court's website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for   information    regarding   pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.                                                                        The
                                                                                  4

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.